                  Case 3:18-ap-00094-PMG               Doc 31    Filed 05/24/19       Page 1 of 1
 [Dodefmap] [Adversary Order Abating Motion for Deficiencies]


                                           ORDERED.
Dated: May 24, 2019




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                         JACKSONVILLE DIVISION
                                            www.flmb.uscourts.gov

In re:                                                Case No. 3:18−bk−01136−PMG
John Anton Fricks                                     Chapter 7

________Debtor*________/

TG Atlantic

            Plaintiff*


                                                      Adv. Pro. No. 3:18−ap−00094−PMG
vs.

John Anton Fricks

________Defendant*________/

                           ORDER ABATING MOTION FOR SUMMARY JUDGMENT

   THIS CASE came on for consideration, without hearing, of the Motion for Summary Judgment (the
"Motion ") (Doc. No. 30 ) filed by the Plaintiff . After review, the Court determines that the Motion is
deficient as follows:


           The language used in the negative notice legend does not substantially conform to the
           approved negative notice legend language or includes an incorrect or incomplete address,
           including suite number when applicable, for the Court. Local Rule 2002−4.



      Accordingly, it is

      ORDERED:

      Consideration of the Motion for Summary Judgment is abated until the deficiency is corrected.



The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or defendants.
